Citation Nr: 0210867	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-01 702	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to apportionment of the veteran's VA pension 
benefits.

(The issue of service connection for post-traumatic stress 
disorder is the subject of a separate decision of the Board).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Pittsburgh, Pennsylvania RO, which denied apportionment of 
the veteran's pension benefits.

This case was before the Board in March 2001 and was remanded 
for further development. 


REMAND

The appellant contends, on behalf of her minor child, that 
the RO erred by failing to grant apportionment of the 
veteran's pension benefits.  Applicable law and regulations 
provide generally that VA pension benefits may be apportioned 
on behalf of a spouse not residing with the veteran if the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  38 U.S.C.A. § 5307(b) (West 1991); 38 
C.F.R. §§ 3.450, 3.452 (2001).  Without regard to any other 
provision regarding apportionment where hardship is shown to 
exist, pension benefits may be apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed, and special needs of the veteran, his dependents, 
and the apportionment claimants.  Id.

The Board notes that this is a contested claim since 
allowance of the appellant's appeal could result in a loss of 
benefits to the veteran.  As a simultaneously contested 
claim, special procedural regulations are applicable.  Under 
38 C.F.R. § 19.100 (2001), all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. 
§ 19.101 (2001), upon the filing of a notice of disagreement 
in a simultaneously contested claim, all interested parties 
will be furnished with a copy of the statement of the case.  
Pursuant to 38 C.F.R. § 19.102 (2001), when a substantive 
appeal is filed in a simultaneously contested claim, the 
content of the substantive appeal will be furnished to the 
other contesting parties to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A (West 1991).  
Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a) (2001). 

In the present case, although the RO provided the veteran 
with a copy of the April 2002 supplemental statement of the 
case, the RO has not provided the veteran with a copy of the 
August 2000 statement of the case which provided the 
pertinent laws and regulations and reasons and bases for the 
decision.  It also does not appear that the veteran was 
furnished with a copy of the appellant's substantive appeal.  
The Board finds that the RO should provide copies of these 
documents to the veteran.  

The Board also points out that the RO denied the appellant's 
claim for apportionment in April 2000 based on financial 
hardship of the veteran.  The Board notes, however, that it 
granted the veteran service connection for PTSD in a separate 
decision.  Thus, the veteran's current financial situation is 
indeterminable pending the RO's rating of his service-
connected PTSD.  In this respect, the Board finds that the 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).  

Finally, although attempts were made to obtain up-to-date 
financial and child custody information, from both the 
veteran and the appellant following the March 2002 remand, 
one more attempt should be made to obtain such information, 
particularly given the veteran's recent grant of service 
connection for PTSD.

Therefore, the claim for entitlement to apportionment of the 
veteran's VA pension benefits will necessarily be held in 
abeyance pending the outcome of the grant of service 
connection for PTSD.

The Board also notes that during the pendency of this claim, 
the Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The RO must review the claims 
file and ensure that all notification and development action 
required by the VCAA is completed.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the appellant and veteran so 
that complete financial status reports 
indicating all current monthly expenses 
and income can be obtained for review.  
This should include disclosure of any 
income received from supplemental 
security/public assistance as well as any 
change in the financial status of either 
party.  Based on the responses, the RO 
should undertake all indicated 
development.  The RO in this regard 
should take appropriate steps in order to 
ascertain the custody of the veteran's 
daughter and the extent of any support 
provided to her by the veteran.

2.  The RO should provide the veteran 
with copies of the August 2000 statement 
of the case and the substantive appeal 
received in September 2000.  

3.  Following the rating of the veteran's 
service-connected PTSD, and after the 
aforementioned has been reviewed, if the 
decision remains adverse to the 
appellant, the RO should provide her, as 
well as the veteran, with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



